      Case 4:21-cv-00409 Document 1 Filed on 02/08/21 in TXSD Page 1 of 6




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS


 Cheryll Clewett,

                          Plaintiff,               Case No. 4:21-cv-409

 v.

 F2P Industries, LLC,                              Complaint and Demand for Jury Trial

                          Defendant.


                                          COMPLAINT

       Cheryll Clewett (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C.,

alleges the following against F2P Industries, LLC (Defendant):

                                       INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. §227.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

       3.      This Court has personal jurisdiction over Defendant conducts business in the State

of Texas.

       4.      Venue is proper under 28 U.S.C. § 1391(b)(2).



                                                     1
       Case 4:21-cv-00409 Document 1 Filed on 02/08/21 in TXSD Page 2 of 6




                                             PARTIES

       5.      Plaintiff is a natural person residing in Spring, Texas, 77379.

       6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

       7.      Defendant is a business entity with principal place of business, head office, or

otherwise valid mailing address at 16800 Highway 72, Arvada, Colorado 80007.

       8.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

       9.      Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                  FACTUAL ALLEGATIONS

       10.     Plaintiff has a residential and personal cellular telephone number ending in 9724.

       11.     Plaintiff has only used this phone number ending in 9724 as a personal cellular

telephone.

       12.     Beginning on or around January 17, 2020, Defendant sent text messages to Plaintiff

on her personal cellular telephone for solicitation purposes.

       13.     Defendant was texting Plaintiff concerning CBD oil.

       14.     Plaintiff did not request information from Defendant about CBD oil and Defendant

did not have consent to contact Plaintiff.

       15.     Plaintiff was also not interested in purchasing CBD oil and did not seek information

regarding CBD oil.

       16.     Plaintiff has been on the Do Not Call Registry since February 2005.

       17.     Defendant’s texts were not made for “emergency purposes.”

       18.     Defendant’s incessant texts were bothersome, disruptive and frustrating for

Plaintiff to endure.


                                                      2
       Case 4:21-cv-00409 Document 1 Filed on 02/08/21 in TXSD Page 3 of 6




           19.   Upon information and belief, Defendant conducts business in a manner which

violates the Telephone Consumer Protection Act.

                                   COUNT I
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(B)

           20.   Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

           21.   The TCPA prohibits placing calls or sending text messages using an automatic

telephone dialing system or automatically generated or prerecorded voice to a cellular telephone

except where the caller has the prior express consent of the called party to make such calls or where

the call is made for emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

           23.   Defendant initiated multiple text messages to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

           24.   The dialing system used by Defendant to text Plaintiff’s cellular telephone texts

telephone numbers without being prompted by human intervention before each text.

           25.   The dialing system used by Defendant to text Plaintiff has the present and/or future

capacity to text numbers in a random and/or sequential fashion.

           26.   Defendant’s texts were not made for “emergency purposes.”

           27.   Defendant’s texts to Plaintiff’s cellular telephone without any prior express

consent.

           28.   Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since February 2005.

           29.   Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

                                                      3
       Case 4:21-cv-00409 Document 1 Filed on 02/08/21 in TXSD Page 4 of 6




        30.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        31.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUNT II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

        32.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        33.      The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or her telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

        34.      Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since February 2005.

        35.      Defendant texted Plaintiff on two or more occasions during a single calendar year

despite Plaintiff’s registration on the Do Not Call list.

        36.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        37.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

                                                       4
      Case 4:21-cv-00409 Document 1 Filed on 02/08/21 in TXSD Page 5 of 6




       38.    As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

       Wherefore, Plaintiff, Cheryll Clewett, respectfully prays for judgment as follows:

              a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                      227(b)(3)(A));

              b.      Statutory damages of $500.00 per violative telephone call (as provided

                      under 47 U.S.C. § 227(b)(3)(B));

              c.      Additional statutory damages of $500.00 per violative telephone call (as

                      provided under 47 U.S.C. § 227(C);

              d.      Treble damages of $1,500.00 per violative telephone call (as provided under

                      47 U.S.C. § 227(b)(3));

              e.      Additional treble damages of $1,500.00 per violative telephone call (as

                      provided under 47 U.S.C. § 227(C);

              f.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and

              g.      Any other relief this Honorable Court deems appropriate.




                                DEMAND FOR JURY TRIAL

       Please take notice that Plaintiff, Cheryll Clewett, demands a jury trial in this case.




                                                    5
    Case 4:21-cv-00409 Document 1 Filed on 02/08/21 in TXSD Page 6 of 6




                                      Respectfully submitted,

Dated: 02/08/2021                     By: s/ Amy L. Bennecoff Ginsburg
                                      Amy L. Bennecoff Ginsburg, Esq.
                                      Kimmel & Silverman, P.C.
                                      30 East Butler Pike
                                      Ambler, PA 19002
                                      Phone: 215-540-8888
                                      Facsimile: 877-788-2864
                                      Email: teamkimmel@creditlaw.com




                                       6
